DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
The remarks and amendments filed on 08/05/2021 are acknowledged. Claims 1-2, 4-21 are amended, 9-10, 18-21 withdrawn.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 08/05/2021 is acknowledged. Rejections and objections not reiterated from previous 

New Grounds of Rejections/Objections
Claim Rejections - 35 USC § 112 1st
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2, 4-8, and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-2, 4-8, and 11-17 recite the newly amended limitation of “a solubility…in the range of 1 to 1000 ug/g at room temperature”; however, the specification as-filed does not provide a written description or set forth the metes and bounds of this phrase. The 
Applicant is required to cancel the new matter in the response to this Office action. Alternatively, applicant is invited to identify sufficient written support in the original specification for the "limitations" indicated above. In the as filed specification applicant performs particle formation and modification methods with solutions at 35°C, 5 °C, 25 °C, and 20 °C in example A1; 27 °C, 25 °C, and 20 °C in example A3; 5 °C, 25 °C, and 30+/-3 °C  in example A5; 25 °C and 20 °C in example A6; 85 °C, 80 °C, 5 °C and 25 °C in example A7; and 35 °C and 25 °C in example A8; 40 °C in examples C table 7. Thus a wide range of solvent temperatures and thus a wide range of varied solvent solubilities at different temperatures are used throughout the specification to effect particle crystallization and not just room temperature. Thus it does not appear that all of the solvent solubilities listed in the specification are necessarily or inherently at room temperature as argued by applicant. Applicant has pointed to a UV-Vis measurement done in the specification at an unspecified temperature as support for their claim to the solubility being at room temperature however a complete absence of any stated measurement temperature does not appear to provide support for a specific temperature such as the room temperature claimed especially given that the specification is replete with the use of different compounds and solvents at a myriad of different temperatures and thus potential solubilities. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 4-8, 11-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa, M., et al. U.S. Patent Application Publication 2013/0071664 as evidenced by Ghani, F., et al., (J. Chem. Eng. Data, 2012) in view of Enomura, et al., U.S. Patent Application 2010/0155310.
Maekawa teaches making copper phthalocyanine microparticles (blue pigments) comprising processing three fluids the first and second fluids being a copper phthalocyanine solution and the second a poor solvent for copper phthalocyanine that are made into a thin film keeping between a minute space between processing surfaces  causing copper phthalocyanin microparticles to be separated in this thin film (step 1) and adding a third fluid being an organic solvent such as aromatic, ketone, ether, or halogenate solvent (step 2), compare instant claims 1, 2, 4, 11-12, and 17. (See paragraphs 0024-0040.) The first second solutions and a third organic solutions are introduced separately into the device through respective induction parts allowing for the concentration and pressure of each solution to be better controlled and thus better control the separation and stabilization of particle diameters. (See paragraph 0119.) The organic solvent contained in the fluids (including separately in the third fluid) is capable of transforming the crystal type of the copper phthalocyainine to other than an alpha type crystal and includes solvents such as styrene, xylene, toluene, benzene, cresol, cumene, tetrahydrofuran, etc. (solvents with a solubility for copper phthalocyanine of 1-1000 ug/g, see instant specification paragraph 0060 and further supplied evidence of Ghani), compare instant claims 1, 2, 4-5. (See paragraphs 0122-0129.) This third fluid is 
Ghani provides evidence that solvents for copper phthalocyanine including solvents such as THF that have a maximum solubility for copper phthalocyanine when measured at room temperature of 9.1 x 10-6 mol/kg. Given a molar mass of 567.082 g/mol for copper phthalocyanine this would be a solubility of 5.2 ug/g given 567.082 x 9.1 x 10-6 = 0.0052 g/kg or 5.2 ug/g. (See table 3.)
Maekawa does not explicitly state that the particles sizes are the same at every step of overall particle synthesis nor teach the statistical deviation for the copper phthalocyanine particles size made by the devices taught. 
Enomura teaches nanoparticle producing devices as taught by Maekawa that have a minute space between two processing surfaces that are used to form copper phthalocyanine particles and such particles have a size distribution when made in these devices of 14 nm +/- 13%, i.e. approximately sizes from 15.82 nm to 12.18 nm or a ratio from the mean average of 14 to 15.82nm of 1.13 A/B. (See abstract and example A1.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to control the particle sizes of the particles using the devices of Maekawa to approximately maintain set particle sizes during formation by controlling the rotation number of the processing members 10 and 20, fluid velocity, distance between the processing surfaces, raw material concentration, and dispersion medium as explicitly taught by Maekawa. By maintaining the same distance between the processing surfaces the final growth of the particle sizes would be maintained up to a final set size during the fluid addition steps as they could not grow 

Response to Applicant’s Arguments Regarding Above Rejections
 	Applicant argues: “Maekawa et al. '664 never disclose or suggest that at least part of the separated organic material microparticles is amorphous. Maekawa et al. '664 disclose that a copper phthalocyanine raw material before being dissolved into the raw 
	In response to this argument, as previously stated Maekawa explicitly states the copper phthalocyanine may be amorphous. (See paragraph 0074.) Further the claims require the starting materials to be partially amorphous and not the final materials as the process is meant to improve the crystallinity and the figures 6-8 provide for the final product not starting materials. Further figures 6-8 do not appear to show pure single peaks as argued by applicant but have broad baseline peaks beneath the crystal peaks particularly from 15-35 degrees indicating some level of random on non-homogeneous material (i.e. amorphous) material if the material is pure as indicated in the reference. Given this, these arguments are not found persuasive.

   	Applicant argues: “In addition, as amended, independent claims 1-2 and 4 recite that "when a particle diameter of the organic material microparticle after the organic io of the particle diameter of the organic material microparticle (A)/(B) is in a range of 1.09 to 4" (emphasis added). In contrast, the Examiner asserts that the particle sizes could not grow beyond the width of the surfaces they are forced between in Maekawa et al. '664. This leads to the presumption that the Examiner has the opinion that Maekawa et al. '664 implies (A)/(B) = 1.00 that is claimed in the present application. Therefore, with the amendments to the claims, the ratio of Maekawa et al. '664 falls outside the claimed ratio. Thus, Maekawa et al. '664 fail to disclose or suggest each and every element of the pending claims. The other cited references fail to overcome the deficiencies of Maekawa et al. '664.”
	In response to this argument, though the particles in the devices are taught to grow to the limit the devices allow between the two surfaces between which the particles form as taught by both Maekawa and Enomura, this does not necessitate that the A/B ratio is exactly 1.0 as given the particles do not form at the same exact rate all at once there will be a variation in the size of the particles. Some will have not reached this upper limit from their starting size and thus there will be some size distribution which the particles have around a perfect unity of 1. Enomura teaches for making copper phthalocyanine in these devices that variation can be 13%. Though applicant argue particles would have an A/B ratio of all fully monodisperse at 1:1 A/B ratio the art teaches an actually occurring 1.13 A/B ratio given a 13% size distribution taught in the examples of Enomura due to a statistical margin of error in the change of particle sizes .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maekawa, M., et al. U.S. Patent Application Publication 2013/0071664 and Enomura, et al., U.S. Patent Application 2010/0155310, evidenced by Ghani, F., et al., (J. Chem. Eng. Data, 2012), as applied to claims 1-2, 4-8, 11-13, and 15-17 above and in further view of Hongo, K., U.S. Patent Application Publication 2009/0068576.
Maekawa and Enomura are discussed above.
Maekawa and Enomura do not teach mixing phthalocyanine with further solvents using stirring devices having blades.
Hongo teaches making phthalocyanine pigments comprising dissolving the raw pigment in a good solvent with a poor solvent using a stirring device having stirring blades. (See paragraph 0107.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use art recognized methods of mixing phthalocyanine ingredients together to form microparticles and further crystallize and surfactant coat them as taught by Maekawa and Enomura using the mixing systems taught by Hongo used for mixing and stirring phthalocyanine ingredients. This is merely the use of art recognized mixing devices used to mix phthalocyanine ingredients during pigment formation and crystallization in methods requiring the mixing and stirring of 

Response to Applicant’s Arguments Regarding Above Rejections
Applicant argues: “For example, with respect to Hongo '576, the paragraph [0107] relied upon by the Examiner merely recites that the stirring blade 52 is arranged in the tank where the first fluid is stored, and the first fluid and the second fluid are mixed in the micro-reactor. Thus, Hongo '576 does not overcome the deficiencies of the other cited references.”
In response to this argument, Maekawa and Enomura do not appear to have any of the deficiencies set forth by applicant and thus still appears to read on the claims, Hongo was relied upon for Hongo teaches making phthalocyanine pigments comprising dissolving the raw pigment in a good solvent with a poor solvent using a stirring device having stirring blades as set forth and still appears obvious for such a teaching. Given this, these arguments are not found persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-2, 4-8, and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,222,301 in view of Maekawa, M., et al. U.S. Patent Application Publication 2013/0071664; and Enomura, et al., U.S. Patent Application 2010/0155310; and Hongo, K., U.S. Patent Application Publication 2009/0068576 as evidenced by Ghani, F., et al., (J. Chem. Eng. Data, 2012).
The prior claims and the instant claims are both directed to methods of making particles comprising mixing two solvents along with dispersants or surfactants in a stirred microreactor having two fluids induced between a first and second surface a minute distance apart of less than 1 mm with one having a rotation mechanism a pressure imparting mechanism to allow the fluids to converge and react in a thin film fluid that can control the particle sizes.
The copending claims do not specify any change in crystalline nature of the particle, the pigment nature, or the use of a stirrer blade.
Maekawa teaches making copper phthalocyanine microparticles (blue pigments) comprising processing three fluids the first and second fluids being a copper phthalocyanine solution and the second a poor solvent for copper phthalocyanine that are made into a thin film keeping between a minute space between processing surfaces  causing copper phthalocyanin microparticles to be separated in this thin film (step 1) and adding a third fluid being an organic solvent such as aromatic, ketone, ether, or 
It would have also been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use art recognized methods of mixing ingredients together using a microreactor systems as taught in the prior claims with the teachings of Maekawa to use such mixing methods and microreactors to mix and form pigment particles with defined size and crystallinity. This is merely the use of a known mixing system and methods used to form microparticles in methods of forming pigment micro particles requiring exactly such mixing steps and systems.
Maekawa and the prior claims do not explicitly state that the particles sizes are the same at every step of overall particle synthesis nor teach the statistical deviation for the copper phthalocyanine particles size made by the devices taught. 
Enomura teaches nanoparticle producing devices as taught by Maekawa that have a minute space between two processing surfaces that are used to form copper phthalocyanine particles and such particles have a size distribution when made in these 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to control the particle sizes of the particles using the devices of Maekawa and the prior claims to approximately maintain set particle sizes during formation by controlling the rotation number of the processing members 10 and 20, fluid velocity, distance between the processing surfaces, raw material concentration, and dispersion medium as explicitly taught by Maekawa. By maintaining the same distance between the processing surfaces the final growth of the particle sizes would be maintained up to a final set size during the fluid addition steps as they could not grow past the width of the surfaces they are forced between and Maekawa provides that the machine would allow for control of these particle sizes from a size of 1 nm up to 600 nm or an A/B ratio of growth of the particles from 1 to 600 and throughout the steps would be maintained at approximately a ratio of 1:1 staying the same size as the width of the device within statistical variation standard to such devices. Given the further teachings of Enomura for making the same copper phthalocyanine particles using these same devices that indicates they have a standard deviation from the average particles size of 13% one would also expect the ratio of particles sizes to vary somewhat from absolute perfect unity up to at least the 13% deviation taught by Enomura or a ratio of A/B up to 1.13 when used in the manner taught by the art of Maekawa and Enomura. Further control over particle size by the dispersion medium used is also taught by Maekawa and the inclusion of dispersants/surfactants that is also explicitly taught by Maekawa would prevent any increases in size caused by 
The copending claims,  Maekawa, and Enomura do not teach mixing phthalocyanine with further solvents using stirring devices having blades.
Hongo teaches making phthalocyanine pigments comprising dissolving the raw pigment in a good solvent with a poor solvent using a stirring device having stirring blades. (See paragraph 0107.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use art recognized methods of mixing phthalocyanine ingredients together to form microparticles and further crystallize and surfactant coat them as taught by Maekawa using the mixing systems taught by Hongo used for mixing and stirring phthalocyanine ingredients. This is merely the use of art recognized mixing devices used to mix phthalocyanine ingredients during pigment formation and crystallization in methods requiring the mixing and stirring of such ingredients together. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination given that the prior art is all directed to the formation of phthalocyanine pigments and require the mixing of different materials together in order to form such particles.
-6 mol/kg. Given a molar mass of 567.082 g/mol for copper phthalocyanine this would be a solubility of 5.2 ug/g given 567.082 x 9.1 x 10-6 = 0.0052 g/kg or 5.2 ug/g. (See table 3.)

Response to Applicant’s Arguments Regarding Above Rejections
Applicant respectfully requests that that the Examiner reconsider these rejections in view of the claim amendments and arguments made against Maekawa et al. '664, Hongo '576, and Ghani et al. 
In response to this argument, applicant’s request is noted, however as discussed in detail above Maekawa does not appear to have the deficiencies argued by applicant particularly in light of the alternate claims include in the rejection and thus the rejection is maintained for the reasons of record set forth. 

Claims 1-2, 4-8 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,911,545 in view of Maekawa, M., et al. U.S. Patent Application Publication 2013/0071664; and Enomura, et al., U.S. Patent Application 2010/0155310; and Hongo, K., U.S. Patent Application Publication 2009/0068576 as evidenced by Ghani, F., et al., (J. Chem. Eng. Data, 2012).
The prior claims and the instant claims are both directed to methods of making particles comprising mixing two solvents along with dispersants or surfactants in a 
The copending claims do not specify any change in crystalline nature of the particle, the pigment nature, or the use of a stirrer blade.
Maekawa teaches making copper phthalocyanine microparticles (blue pigments) comprising processing three fluids the first and second fluids being a copper phthalocyanine solution and the second a poor solvent for copper phthalocyanine that are made into a thin film keeping between a minute space between processing surfaces  causing copper phthalocyanin microparticles to be separated in this thin film (step 1) and adding a third fluid being an organic solvent such as aromatic, ketone, ether, or halogenate solvent (step 2), compare instant claims 1, 2, 4, 11-12, and 17. (See paragraphs 0024-0040.) The first second solutions and a third organic solutions are introduced separately into the device through respective induction parts allowing for the concentration and pressure of each solution to be better controlled and thus better control the separation and stabilization of particle diameters. (See paragraph 0119.) The organic solvent contained in the fluids (including separately in the third fluid) is capable of transforming the crystal type of the copper phthalocyainine to other than an alpha type crystal and includes solvents such as styrene, xylene, toluene, benzene, cresol, cumene, tetrahydrofuran, etc. (solvents with a solubility for copper phthalocyanine of 1-1000 ug/g, see instant specification paragraph 0060 and further supplied evidence of Ghani), compare instant claims 1, 2, 4-5. (See paragraphs 0122-0129.) This third fluid is 

Maekawa and the prior claims do not explicitly state that the particles sizes are the same at every step of overall particle synthesis nor teach the statistical deviation for the copper phthalocyanine particles size made by the devices taught. 
Enomura teaches nanoparticle producing devices as taught by Maekawa that have a minute space between two processing surfaces that are used to form copper phthalocyanine particles and such particles have a size distribution when made in these devices of 14 nm +/- 13%, i.e. approximately sizes from 15.82 nm to 12.18 nm or a ratio from the mean average of 14 to 15.82nm of 1.13 A/B. (See abstract and example A1.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to control the particle sizes of the particles using the devices of Maekawa and the prior claims to approximately maintain set particle sizes during formation by controlling the rotation number of the processing members 10 and 20, fluid velocity, distance between the processing surfaces, raw material concentration, and dispersion medium as explicitly taught by Maekawa. By maintaining the same distance between the processing surfaces the final growth of the particle sizes would be maintained up to a final set size during the fluid addition steps as 
The copending claims,  Maekawa, and Enomura do not teach mixing phthalocyanine with further solvents using stirring devices having blades.

It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use art recognized methods of mixing phthalocyanine ingredients together to form microparticles and further crystallize and surfactant coat them as taught by Maekawa using the mixing systems taught by Hongo used for mixing and stirring phthalocyanine ingredients. This is merely the use of art recognized mixing devices used to mix phthalocyanine ingredients during pigment formation and crystallization in methods requiring the mixing and stirring of such ingredients together. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination given that the prior art is all directed to the formation of phthalocyanine pigments and require the mixing of different materials together in order to form such particles.
Ghani provides evidence that solvents for copper phthalocyanine including solvents such as THF that have a maximum solubility for copper phthalocyanine when measured at room temperature of 9.1 x 10-6 mol/kg. Given a molar mass of 567.082 g/mol for copper phthalocyanine this would be a solubility of 5.2 ug/g given 567.082 x 9.1 x 10-6 = 0.0052 g/kg or 5.2 ug/g. (See table 3.)

Response to Applicant’s Arguments Regarding Above Rejections

In response to this argument, applicant’s request is noted, however as discussed in detail above Maekawa does not appear to have the deficiencies argued by applicant particularly in light of the alternate claims include in the rejection and thus the rejection is maintained for the reasons of record set forth. 

Claims 1-2, 4-8 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 8,927,020 in view of Maekawa, M., et al. U.S. Patent Application Publication 2013/0071664; and Enomura, et al., U.S. Patent Application 2010/0155310; and Hongo, K., U.S. Patent Application Publication 2009/0068576 as evidenced by Ghani, F., et al., (J. Chem. Eng. Data, 2012).
The prior claims and the instant claims are both directed to methods of making particles comprising mixing two solvents along with dispersants or surfactants in a stirred microreactor having two fluids induced between a first and second surface a minute distance apart of less than 1 mm with one having a rotation mechanism a pressure imparting mechanism to allow the fluids to converge and react in a thin film fluid that can control the particle sizes.
The copending claims do not specify any change in crystalline nature of the particle, the pigment nature, or the use of a stirrer blade.

It would have also been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use art recognized methods of mixing ingredients together using a microreactor systems as taught in the prior claims with the teachings of Maekawa to use such mixing methods and microreactors to mix and form pigment particles with defined size and crystallinity. This is merely the use of a known mixing system and methods used to form microparticles in methods of forming pigment micro particles requiring exactly such mixing steps and systems.

Enomura teaches nanoparticle producing devices as taught by Maekawa that have a minute space between two processing surfaces that are used to form copper phthalocyanine particles and such particles have a size distribution when made in these devices of 14 nm +/- 13%, i.e. approximately sizes from 15.82 nm to 12.18 nm or a ratio from the mean average of 14 to 15.82nm of 1.13 A/B. (See abstract and example A1.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to control the particle sizes of the particles using the devices of Maekawa and the prior claims to approximately maintain set particle sizes during formation by controlling the rotation number of the processing members 10 and 20, fluid velocity, distance between the processing surfaces, raw material concentration, and dispersion medium as explicitly taught by Maekawa. By maintaining the same distance between the processing surfaces the final growth of the particle sizes would be maintained up to a final set size during the fluid addition steps as they could not grow past the width of the surfaces they are forced between and Maekawa provides that the machine would allow for control of these particle sizes from a size of 1 nm up to 600 nm or an A/B ratio of growth of the particles from 1 to 600 and throughout the steps would be maintained at approximately a ratio of 1:1 staying the same size as the width of the device within statistical variation standard to such devices. Given the further teachings of Enomura for making the same copper phthalocyanine particles using these same devices that indicates they have a standard deviation from 
The copending claims,  Maekawa, and Enomura do not teach mixing phthalocyanine with further solvents using stirring devices having blades.
Hongo teaches making phthalocyanine pigments comprising dissolving the raw pigment in a good solvent with a poor solvent using a stirring device having stirring blades. (See paragraph 0107.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use art recognized methods of mixing phthalocyanine ingredients together to form microparticles and further crystallize and surfactant coat them as taught by Maekawa using the mixing systems taught by Hongo used for mixing and stirring phthalocyanine ingredients. This is merely the use of art recognized mixing devices used to mix phthalocyanine ingredients during pigment 
Ghani provides evidence that solvents for copper phthalocyanine including solvents such as THF that have a maximum solubility for copper phthalocyanine when measured at room temperature of 9.1 x 10-6 mol/kg. Given a molar mass of 567.082 g/mol for copper phthalocyanine this would be a solubility of 5.2 ug/g given 567.082 x 9.1 x 10-6 = 0.0052 g/kg or 5.2 ug/g. (See table 3.)

Response to Applicant’s Arguments Regarding Above Rejections
Applicant respectfully requests that that the Examiner reconsider these rejections in view of the claim amendments and arguments made against Maekawa et al. '664, Hongo '576, and Ghani et al. 
In response to this argument, applicant’s request is noted, however as discussed in detail above Maekawa does not appear to have the deficiencies argued by applicant particularly in light of the alternate claims include in the rejection and thus the rejection is maintained for the reasons of record set forth. 

Claims 1-2, 4-8, and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,992,981 in view of Maekawa, M., et al. U.S. Patent Application Publication 2013/0071664; and Enomura, et al., U.S. Patent Application 2010/0155310; and Hongo, K., U.S. Patent Application Publication 2009/0068576 as evidenced by Ghani, F., et al., (J. Chem. Eng. Data, 2012).
The prior claims and the instant claims are both directed to methods of making particles comprising mixing two solvents along with dispersants or surfactants in a stirred microreactor having two fluids induced between a first and second surface a minute distance apart of less than 1 mm with one having a rotation mechanism a pressure imparting mechanism to allow the fluids to converge and react in a thin film fluid that can control the particle sizes.
The copending claims do not specify any change in crystalline nature of the particle, the pigment nature, or the use of a stirrer blade.
Maekawa teaches making copper phthalocyanine microparticles (blue pigments) comprising processing three fluids the first and second fluids being a copper phthalocyanine solution and the second a poor solvent for copper phthalocyanine that are made into a thin film keeping between a minute space between processing surfaces  causing copper phthalocyanin microparticles to be separated in this thin film (step 1) and adding a third fluid being an organic solvent such as aromatic, ketone, ether, or halogenate solvent (step 2), compare instant claims 1, 2, 4, 11-12, and 17. (See paragraphs 0024-0040.) The first second solutions and a third organic solutions are introduced separately into the device through respective induction parts allowing for the concentration and pressure of each solution to be better controlled and thus better control the separation and stabilization of particle diameters. (See paragraph 0119.) The organic solvent contained in the fluids (including separately in the third fluid) is capable 
It would have also been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use art recognized methods of mixing ingredients together using a microreactor systems as taught in the prior claims with the teachings of Maekawa to use such mixing methods and microreactors to mix and form pigment particles with defined size and crystallinity. This is merely the use of a known mixing system and methods used to form microparticles in methods of forming pigment micro particles requiring exactly such mixing steps and systems.
Maekawa and the prior claims do not explicitly state that the particles sizes are the same at every step of overall particle synthesis nor teach the statistical deviation for the copper phthalocyanine particles size made by the devices taught. 
Enomura teaches nanoparticle producing devices as taught by Maekawa that have a minute space between two processing surfaces that are used to form copper phthalocyanine particles and such particles have a size distribution when made in these devices of 14 nm +/- 13%, i.e. approximately sizes from 15.82 nm to 12.18 nm or a ratio from the mean average of 14 to 15.82nm of 1.13 A/B. (See abstract and example A1.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to control the particle sizes of the particles using the devices of Maekawa and the prior claims to approximately maintain set particle sizes during formation by controlling the rotation number of the processing 

Hongo teaches making phthalocyanine pigments comprising dissolving the raw pigment in a good solvent with a poor solvent using a stirring device having stirring blades. (See paragraph 0107.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use art recognized methods of mixing phthalocyanine ingredients together to form microparticles and further crystallize and surfactant coat them as taught by Maekawa using the mixing systems taught by Hongo used for mixing and stirring phthalocyanine ingredients. This is merely the use of art recognized mixing devices used to mix phthalocyanine ingredients during pigment formation and crystallization in methods requiring the mixing and stirring of such ingredients together. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination given that the prior art is all directed to the formation of phthalocyanine pigments and require the mixing of different materials together in order to form such particles.
Ghani provides evidence that solvents for copper phthalocyanine including solvents such as THF that have a maximum solubility for copper phthalocyanine when measured at room temperature of 9.1 x 10-6 mol/kg. Given a molar mass of 567.082 g/mol for copper phthalocyanine this would be a solubility of 5.2 ug/g given 567.082 x 9.1 x 10-6 = 0.0052 g/kg or 5.2 ug/g. (See table 3.)

Response to Applicant’s Arguments Regarding Above Rejections

In response to this argument, applicant’s request is noted, however as discussed in detail above Maekawa does not appear to have the deficiencies argued by applicant particularly in light of the alternate claims include in the rejection and thus the rejection is maintained for the reasons of record set forth. 

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/LANCE W RIDER/Examiner, Art Unit 1618